Citation Nr: 1628620	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for a lumbosacral sprain.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1985 to September 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision issued by the VA Regional Office (RO) in Indianapolis, Indiana, in June 2010.

The issue of entitlement to service connection for a lower back condition and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated deviated septum with recurrent sinusitis was caused by an in-service occurrence in connection with the Veteran's duties. 

CONCLUSION OF LAW

The criteria to establish service connection for a deviated septum with recurrent sinusitis are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a deviated septum with recurrent sinusitis.  For the following reasons, the Board finds the Veteran is entitled to service connection.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence reveals the following:

In October 1987, the Veteran was injured in service at a basketball game.  The Veteran suffered minimal swelling, and a right ridge deformity in his septum.  The Veteran's x-rays demonstrated the Veteran did not suffer from a nasal fracture, but his nasal septum deviated mildly toward the right.  Moreover, the Veteran suffered from nondevelopment or severe hypoplasia of the left frontal sinus.

In April 2009, the Veteran submitted a statement in which he described the events surrounding his initial nose injury.  In October 1987, the Veteran suffered a serious trauma to his nose while at basketball practice when another player elbowed him in the nose.  Following the incident, the Veteran's nose swelled and bruised badly.  The Veteran's eyes turned back and blue, and the impact left a deformed indentation on the ridge of his right nasal passage.  Since then, the Veteran suffered nose bleeds, difficulty breathing, and, due to the dent on the right side of his nose, difficulties wearing glasses and sunglasses.  Lastly, the Veteran snored and suffered panic attacks at night when he woke and was unable to breath.

In July 2009, the Veteran submitted a statement in which he contended that his treating doctor had noted the deformity in his nose and agreed that the damage to his nose from the incident had narrowed the air passages of his right nasal cavity.

In September 2009, the Veteran submitted a statement stating that the evidence he had submitted demonstrated his entitlement to service connection for the claimed conditions.

In September 2009, a VA treatment provider analyzed the x-rays of the Veteran's nose, due to his injury in service.  The provider determined the Veteran suffered from a slight deviation of the upper nasal septum towards the left and lower nasal septum towards the right.  The Veteran did not suffer from a bone fracture. 

Additionally, in September 2009, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from a nasal injury with recurrent sinusitis which was related to the service injury.

In January 2010, the Veteran submitted a statement in which he disputed the accuracy of the results of his September 2009 C&P examination.  On the date of the exam, the Veteran explained, he was taking pain killers due to an earlier root canal which prevented the doctor from fully assessing his medical condition and the pain it caused him.

In May 2010, the Veteran underwent a C&P examination in which the examiner determined the Veteran's nasal service injury caused only swelling of the nose without any fracture or deviation of the nasal septum.  Thus, the examiner concluded it was less likely than not that the Veteran's recurrent sinusitis was secondarily related to his service injury.

In July 2010, the Veteran's representative submitted a statement in which the Veteran declared that he strongly felt his current injuries were connected to his service injuries.

In March 2012, the Veteran submitted a statement in which he declared he was honestly and honorably filing his service connection claims.  He asserted that his initial injuries were clearly causally related to his current injury, causing him much hardship.  The Veteran stated that over the years he had self-medicated his nasal condition by using salt water to unclog the nasal cavity.

In April 2012, the Veteran's representative submitted a statement in which he declared that the Veteran's most recent C&P examination was inadequate, as the examiner did not determine whether or not the Veteran suffered from a current deformity due to the residuals of his in-service incident.

In December 2012, the Veteran submitted a statement in which he declared he was honestly and honorably filing his service connection claims.  He stated the injuries did occur during service, and they had worsened over the years.  Moreover, the medical evidence demonstrated the injuries were causing current hardships, and were compounded by his duties as a mail carrier.

Applying the law to the facts of the case, the Board finds the evidence is at least in equipoise demonstrating that the Veteran is entitled to service connection for a deviated septum with recurrent sinusitis.

The first criteria for establishing service connection requires competent evidence of a current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  In September 2009, a VA examiner determined the Veteran suffered from a deviated septum with recurrent sinusitis.

Second and third, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury, and the evidence must establish a nexus between the claimed in-service injury and the current disability.  Holton v. Shinseki, 557 Fed 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  In this situation, the evidence is at least in equipoise that the Veteran suffers from a deviated septum and sinusitis that is related to his in-service injury.  The Veteran's service treatment records demonstrate that he suffered from a deviated septum following the October 1987 in-service basketball incident.  Moreover, the Veteran's lay statements that the condition occurred in service and persists to the present appeal period fulfills the nexus requirement.  This assertion supported by the September 2009 VA examiner.  

The Board notes that the May 2010 C&P examiner determined the Veteran's recurrent sinusitis was not due to his in-service incident, and did not find that the Veteran suffered from a deviated septum.  The Board, however, finds the x-ray determination that the Veteran suffered from a deviated septum more probative than the C&P examiner's conclusion based only on a physical examination.

Thus, the Board finds that the evidence is at least in equipoise demonstrating that the Veteran is entitled to service connection for a deviated septum and recurrent sinusitis.


ORDER

Service connection for a deviated septum and recurrent sinusitis is granted.


REMAND

The Veteran contends he is entitled to service connection for a lumbosacral strain and PTSD.  For the following reasons, the Board finds a remand is warranted for additional evidentiary development.

Concerning the Veteran's lower back condition, a review of the facts reveals the following:

While in service in October 1988, the Veteran complained he had been suffering from a strained lower back for at least five days.  The treating provider determined the Veteran suffered from mild, mechanical lower back pain.  When the Veteran exited service in September 1990, he denied experiencing any current back problems or concerns.  At an examination in December 1992, the Veteran again denied back problems.

The Veteran's medical records demonstrate that he first exhibited back pain again in 2004.

In April 2009, the Veteran submitted a statement describing his original back accident.  He stated that pulled and strained his lower back while completing maintenance on a five-ton vehicle.  Following the incident, he suffered from recurrent problems with his back, with stiffness coming and going.  Overuse of his back caused him pain and limited his activity.  Such pain affected his abilities to complete his job duties as a mail carrier, due to the constant standing and walking.  He was forced to use a back support to curtail movement in his lower back, as well as muscle relaxers, over-the-counter-medication, and massage therapy from his wife.

In May and July 2009, the Veteran sought treatment from a medical provider, complaining of back pain for the past three weeks.  The etiology of the pain was not apparent.

In September 2009, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran enjoyed a normal lumbar spine.

In May 2010, the Veteran sought treatment for intermittent aggravation of low back pain.  The Veteran stated that at work he is exposed to multiple stressors for his back.

In December 2010, the Veteran sought treatment for his lower back pain and received a lumbar back brace.

In September 2011, the Veteran sought medical treatment for intermittent lower back pain, which he believed was frequently aggravated by carrying his heavy mailbag.

Sometime after 2011, the Veteran's physician submitted a statement declaring the Veteran suffered from chronic lower back pain caused by degenerative changes in the lumbar spine.  The Veteran's pain was intermittent and varied between a five and an eight on a ten-point scale.  To combat the pain, the Veteran was instructed to wear a lower back stabilizer while at work as a United States postal carrier.

In March 2012, the Veteran submitted a statement in which he declared he was honestly and honorably filing his service connection claims.  He believed his back injury in service caused his current back pain, and the evidence proved his assertion.  Moreover, his back pain caused him hardships.  Lastly, he believed his back injury was compounded by his work as a postal carrier.

In April 2012, the Veteran's representative submitted a statement in which he declared that the Veteran's most recent C&P examination was inadequate, as the examiner did not address the Veteran's recent evidence showing that he suffered from a back disability.  Moreover, the examiner did not consider whether the Veteran suffered from a residual disability that would not appear on an x-ray.

In December 2012, the Veteran underwent a C&P examination in which he was diagnosed with a mechanical lower back strain.  The examiner determined the Veteran's mechanical lower back strain was less likely than not incurred in or caused by the claimed in-service injury, as the in-service injury would have resolved with time and treatment.  The Veteran's current condition was due to a repeat unrelated injury.

In December 2012, the Veteran submitted a statement in which he declared he was honestly and honorably filing service connection claims.  He stated the injuries did occur during service and have worsened over the years.  Moreover, the medical evidence demonstrates the injuries were causing current hardships, and are compounded by his duties as a mail carrier.

A review of the Veteran's treatment notes from 2012-2015 demonstrate he frequently complained of back pain, existing since service, and aggravated by his job.

In March 2015, a C&P examiner rendered an opinion, based on a review of the available medical records.  The examiner thoroughly detailed a chronology of the Veteran's back pain, starting with service and continuing until the present day.  The examiner determined the Veteran suffered from an acute mechanical back injury or muscle strain in 1988.  Such injuries typically resolve within one to two weeks, are very common in the general population, and rarely result in any long term effects.  The examiner determined the Veteran did not suffer from any long term effects, as he suffered from one isolated complaint of acute lower back pain in 1988, but did not complain of pain at examinations in 1990 and 1992.  Without any consistent history of low back pain until 2004, it was less likely than not that the Veteran's low back condition was related to an in-service lower back condition or due to the physical demands of active duty based on the onset of the condition.

The Board finds that an additional examination is necessary, as the March 2015 and December 2012 C&P examiners did not address the Veteran's contention that his occupation as a postal carrier caused his existing but non-symptomatic back condition to flare up in aggravation.  The Board would like a complete record from which to make a decision.

Concerning the Veteran's claim for an acquired psychiatric disorder, to include PTSD, the Veteran has not yet been afforded a C&P examination.  Based upon the evidence of record, the Boards finds that an examination is required pursuant to VA's statutory duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Arrange for an examination and opinion by a suitably qualified examiner in which the examiner provides a determination and complete rationale as to whether it is as likely as not (50 percent probability or greater) that the Veteran suffers from a lower back condition that was caused by or incurred during the Veteran's time in service.  

In making this determination, the examiner should particularly consider what effects, if any, the Veteran's duties as a postal carrier might have played in aggravating a previous latent lingering injury resulting from his in-service injury.

2. Arrange for an examination and opinion by a suitably qualified examiner in which the examiner provides a determination and complete rationale as to whether it is as likely as not that the Veteran suffers from any psychiatric disorder, to include PTSD, caused by or incurred during the Veteran's time in service.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


